UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
________________________________________________

CARL OGLESBY,

                                     Plaintiff,

                      v.                                                   1:02-CV-603
                                                                              (FJS)
UNITED STATES DEPARTMENT OF
JUSTICE and CENTRAL INTELLIGENCE
AGENCY,

                              Defendants.
________________________________________________

APPEARANCES                                         OF COUNSEL

OFFICES OF JAMES H. LESAR                           JAMES H. LESAR, ESQ.
1003 K Street, N.W.
Suite 640
Washington, D.C. 20001
Attorneys for Plaintiff

UNITED STATES DEPARTMENT                            VANESSA R. BRINKMANN, ESQ.
OF JUSTICE, OFFICE OF
INFORMATION POLICY
1425 New York Avenue, N.W.
Suite 11050
Washington, D.C. 20530-0001
Attorneys for Defendants

SCULLIN, Senior Judge

                                            ORDER

       On August 1, 2011, the parties filed a joint motion to stay these proceedings and to

amend the briefing schedule. See Dkt. No. 126. Having reviewed the parties' submissions, the

Court hereby
       ORDERS that the parties' joint motion is GRANTED;1 and the Court further

       ORDERS that these proceedings shall be stayed pending Defendant FBI's administrative

re-processing of Plaintiff's FOIA request; however, such stay shall not exceed six (6) months,

i.e., February 8, 2012; and the Court further

       ORDERS that, within five (5) days of concluding its administrative re-processing of

Plaintiff's FOIA request, Defendant FBI shall confer with Plaintiff; and the parties shall jointly

submit to the Court proposed amendments to the briefing schedule, if necessary, within seven (7)

days of conferring;2 and the Court further

       ORDERS that Defendant FBI shall file with the Court status updates regarding the

progress of its administrative re-processing of Plaintiff's FOIA request every thirty (30) days,

beginning September 1, 2011; and the Court further

       ORDERS that Defendant FBI's second renewed motion for summary judgment, see Dkt.

No. 103, is DENIED without prejudice and with leave to renew, if necessary, after Defendant

FBI completes its re-processing of Plaintiff's FOIA request;3 and the Court further

       1
          By Memorandum Opinion and Order dated February 27, 2007, the Court granted
Defendants' motion for summary judgment with regard to the claims against Defendant Central
Intelligence Agency. See Dkt. No. 66. Therefore, the only Defendant that remains in this case is
Defendant United States Department of Justice (hereinafter referred to as "Defendant FBI").
       2
          Should Defendant FBI complete its administrative re-processing of Plaintiff's FOIA
request prior to the February 8, 2012 deadline, Defendant FBI shall confer with Plaintiff within
five (5) days of the conclusion of said re-processing; and the parties shall jointly submit to the
Court proposed amendments to the briefing schedule, if necessary, within seven (7) days of
conferring.
       3
         If Defendant FBI decides to renew its motion for summary judgment after it completes
its administrative re-processing of Plaintiff's FOIA request, Defendant FBI may do so by filing a
Notice of Motion and any additional papers that are necessary to support that motion. Defendant
                                                                                    (continued...)

                                                 -2-
       ORDERS that Plaintiff's second renewed cross-motion for summary judgment, see Dkt.

No. 107, is DENIED without prejudice and with leave to renew, if necessary, after Defendant

FBI completes its re-processing of Plaintiff's FOIA request;4 and the Court further

       ORDERS that the parties' joint motion for an order to stay these proceedings and to

amend the briefing schedule, which they filed on March 23, 2011, see Dkt. No. 112, is DENIED

as moot; and the Court further

       ORDERS that the parties' joint motion for an order to amend the briefing schedule,

which they filed on April 22, 2011, see Dkt. No. 113, is DENIED as moot; and the Court further

       ORDERS that Plaintiff's unopposed motions, which he filed on June 23, 2011, see Dkt.

No. 116, and on July 14, 2011, see Dkt. No. 117, are DENIED as moot; and the Court further

       ORDERS that the hearing scheduled for August 16, 2011, at 11:00 a.m., see Minute

Entry dated July 21, 2011, is CANCELLED; and the Court further




       3
        (...continued)
FBI will not need to re-file any of the papers that it has already filed and may, instead, refer to
those papers in its Notice of Motion and supporting papers.
       4
          If Plaintiff decides to renew its cross-motion for summary judgment after Defendant FBI
completes its administrative re-processing of Plaintiff's FOIA request, Plaintiff may do so by
filing a Notice of Motion and any additional papers that are necessary to support that motion.
Plaintiff will not need to re-file any of the papers that he has already filed and may, instead, refer
to those papers in his Notice of Motion and supporting papers.

                                                 -3-
       ORDERS that Defendant FBI's counsel shall initiate a telephone conference with the

Court and opposing counsel, using a professional teleconferencing service, on August 16, 2011,

at 11:00 a.m. to address any further issues that either the Court or the parties may wish to raise

regarding this re-processing procedure and any subsequent proceedings in this case. For the

purpose of this telephone conference, the Court's telephone number is 202-354-3536.


IT IS SO ORDERED.


Dated: August 8, 2011
       Syracuse, New York




                                                -4-